            Case 1:20-cv-00410-RDM Document 35 Filed 07/02/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

STEVEN E. SHAW,                                        )
                                                       )
                       Plaintiff,                      )
                                                       )       Civil Action No. 20-410 (RDM)
       v.                                              )
                                                       )
THE HONORABLE KENNETH                                  )
BRAITHWAITE, et al.                                    )
                                                       )
                       Defendants.                     )
                                                       )

               PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
                IN OPPOSITION TO DEFEDANT BRAITHWAITE’S MOTION
                         FOR JUDGMENT ON THE PLEADINGS

       Pursuant to LCvR 7(b), Plaintiff, Lieutenant (Lt.) Steven E. Shaw, respectfully submits

this memorandum in opposition to Defendant Braithwaite’s Motion for Judgment on the

Pleadings. Defendant purports to bring his motion under Fed. R. Civ. P. 12(c), but his motion is

actually noting but an untimely, post-answer, motion to dismiss that should have been brought, if

at all, under Rule 12(b)(6). This this Court should deny Defendant Braithwaite’s motion because

he fails to show both: (1) that there is no material dispute of fact, and (2) that the law is such that

the movant is entitled to judgment as a matter of law.

                                          BACKGROUND

       This lawsuit was commenced on February 12, 2020, following Defendant Braithwaite’s

violation of the Privacy Act, 5 U.S.C. § 552a. Plaintiff filed an Amended Complaint on April 13,

2020. (ECF No. 23.) Defendant Braithwaite filed an Answer to the Amended Complaint on April

27, 2020. (ECF No. 27.) Defendant Braithwaite then filed a Motion for Judgment on the

Pleadings pursuant to Fed. R. Civ. P. 12(c) on June 16, 2020. (ECF No. 33.)
         Case 1:20-cv-00410-RDM Document 35 Filed 07/02/20 Page 2 of 5




       Defendant’s Motion for Judgment on the Pleadings alleges that: (1) Plaintiff failed to

plead facts plausibly establishing actual damages, the failure of which is fatal to the Privacy Act

claim; (2) Plaintiff failed to plead facts plausibly establishing causation, the failure of which is

fatal to the Privacy Act claim; and (3) Plaintiff failed to plead facts establishing that the

distribution of the protected documents was either intentional or willful, or that the protected

documents were stored in a system of records, the failure of which is fatal to the Privacy Act

claim. (ECF No. 33-1 at 5-9.) The crux of Defendant Braithwaite’s entire motion is that

Defendant is entitled to judgement as a matter of law because Plaintiff has failed to state a

sufficient claim upon which relief can be granted under Fed. R. Civ. P. 12(b)(6).

                                AUTHORITY AND ARGUMENT

       Defendant’s motion is improperly styled as a motion to dismiss for failure to state a

claim; because Defendant’s motion fails to address any material undisputed facts and how those

facts entitle Defendant to judgment as a matter of law, this Court must dismiss the motion.

Federal Rules of Civil Procedure 12(b)(6) and 12(c) are distinctly different in both form and

relief. Rule (12)(b)(6) is a “method of testing the sufficiency of the statement of claim for relief,”

and must be “filed before any responsive pleading.” Murphy v. Dept. of Air Force, 326 F.R.D.

27, 48 (D.D.C. 2018) (citing 5B Wright & Miller, § 1349; Fed. R. Civ. P. 12(b)) (emphasis in

original). Such a motion is “focused solely on the insufficiency of the complaint’s allegations–as

opposed to their accuracy–[and] the defendant must accept the allegations of the complaint as

true as a prerequisite to sustaining his contention that the complaint’s allegations are unavailing

nonetheless.” Id. (citing 5B Wright & Miller, § 1357) (emphasis in original).

       By contrast, Rule 12(c) focuses on the “merits” of the plaintiff’s claims, and is “thus filed

after the defendant has submitted an answer.” Id. (citing 5C Wright & Miller, § 1367) (emphasis



                                                   2
         Case 1:20-cv-00410-RDM Document 35 Filed 07/02/20 Page 3 of 5




in original). “[A] Rule 12(c) motion requires the court to consider and decide the merits of the

case, on the assumption that the pleadings demonstrate that there are no meaningful disputes as

to the facts such that the complainant’s claims are ripe to be resolved at this very early stage in

the litigation.” Id. at 49. Accordingly, “when considering a motion brought under Rule 12(c), the

court must make a different finding than the mere determination that the plaintiff’s complaint is

too deficient to proceed.” Id. (emphasis in original).

       To prevail on a Rule 12(c) motion the movant has the burden to “show both that there is

no material dispute of fact (as reflected in the parties’ pleadings) and that the law is such that the

movant is entitled to judgment as a matter of law.” Id. (emphasis in original). If the movant fails

to establish both, then “the pleadings must be denied.” Id. (emphasis added); See also Tapp v.

Washington Metro. Area Transit Auth., 306 F. Supp. 3d 383, 391 (D.D.C. 2016) (“To prevail on

a Rule 12(c) motion, the moving party must show that no material issue of fact remains to be

solved and that it is entitled to judgment as a matter of law.”).

       The facts of this case are nearly identical to Murphy, a lawsuit brought against the

Department of the Air Force (“Air Force”) for a Privacy Act violation. After filing its answer, the

Air Force moved to dismiss for failure to state a claim under Rule 12(b)(6), “arguing solely that

the complaint fail[ed] to state a claim for various violations under the Privacy Act.” Murphy, 326

F.R.D. at 48, 50. Upon notice of the impropriety of this maneuver, the Air Force asked this Court

instead to recognize its motion as one for judgment on the pleadings under Rule 12(c). Id. at 48.

This Court dismissed the government’s motion, finding that the Air Force’s motion, which

focused on nothing more than the insufficiency of the claims, had failed to address either the

existence or absence of disputed material facts, or the merits of the claims in light of existing

law. Id. at 50. Apparently, memories are short because the government is attempting again what



                                                  3
          Case 1:20-cv-00410-RDM Document 35 Filed 07/02/20 Page 4 of 5




this Court disallowed in Murphy in 2018. Here, as in Murphy, Defendant Braithwaite has filed,

post-answer, a motion that does nothing more than argue how Plaintiff has failed sufficiently to

plead his claim for violation under the Privacy Act. Defendant Braithwaite has not fulfilled his

burden of showing that no material issue of fact remains to be resolved and that he is entitled to

judgment based on the facts he alleges in his Motion. 1

                                          CONCLUSION

       Wherefore, Lt. Shaw respectfully asks this Court to deny Defendant’s motion and allow

the parties to proceed to discovery. Alternatively, if this Court finds that Plaintiff has failed to

sufficiently plead a violation of the Privacy Act, then Plaintiff respectfully requests this Court

grant Plaintiff leave to file an Amended Complaint that sets forth the additional specificity that

Defendant Braithwaite purports is needed for him to defend Plaintiff’s Privacy Act claim.

                                                       Respectfully submitted,

                                                       /s/ Eric S. Montalvo
                                                       Eric S. Montalvo
                                                       DC Bar No. 993206
                                                       THE FEDERAL PRACTICE GROUP
                                                       1750 K Street N.W., Suite 900
                                                       Washington, D.C. 20006
                                                       Telephone: 202-862-4360
                                                       Facsimile: 888-899-6053
                                                       emontalvo@fedpractice.com

                                                       /s/ William R. Cowden
                                                       William R. Cowden
                                                       DC Bar #426301


1
  Indeed, Defendant Braithwaite cannot satisfy this burden because facts remain contested,
thereby rendering any motion for judgment unripe. For example, Defendant Braithwaite appears
to dispute Plaintiff’s assertion that Plaintiff has suffered pecuniary damages as a result of the
unlawful disclosures, and further disputes that all of the unlawfully disclosed records were ever
maintained in a system of records that would qualify those records for protection under The
Privacy Act. (ECF No. 33-1 at 7-9.) Because the government’s allegations of fact, at this stage,
remain disputed, the government must have known this was another improper effort to shoehorn
an untimely Rule 12(b)(6) motion into a Rule 12(c) motion.
                                                   4
         Case 1:20-cv-00410-RDM Document 35 Filed 07/02/20 Page 5 of 5




                                                       WILLIAM COWDEN LLC
                                                       1750 K Street, N.W., Suite 900
                                                       Washington, DC 20006
                                                       (202) 808-3140 (office) / (888) 899-6053 (fax)
                                                       wcowden@cowdenllc.com
                                                       Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I filed the foregoing via the Court’s Electronic

Filing System which effected service on all parties.

                                                       /s/ William R. Cowden
                                                       William R. Cowden
                                                       DC Bar #426301
                                                       WILLIAM COWDEN LLC
                                                       1750 K Street, N.W., Suite 900
                                                       Washington, DC 20006
                                                       (202) 808-3140 (office) / (888) 899-6053 (fax)
                                                       wcowden@cowdenllc.com




                                                 5
